 



EXHIBIT 10.2
REVOLVING PROMISSORY NOTE

      $750,000.00   September 18, 2006

          FOR VALUE RECEIVED, ProLink Solutions, LLC, a Delaware limited
liability company (“Borrower”), hereby promises to pay to the order of FOC
Financial Limited Partnership, an Arizona limited partnership (“Lender”), or its
endorsees, successors or assigns (including the Lender, the “Holder”), the
principal sum of Seven Hundred Fifty Thousand Dollars ($750,000.00) (the
“Maximum Amount”), or so much thereof as may be advanced from time to time by
Lender, in immediately available funds and in lawful money of the United States
of America, together with interest on the outstanding balance thereof, all as
provided in this Revolving Note (this “Note”).
          1. Loan Agreement. This Note is made and given in connection with that
certain Letter Loan Agreement dated September 18, 2006 between Borrower and
Lender (the “Loan Agreement”), and all of the terms and conditions of the Loan
Agreement are incorporated in this Note by reference as if fully stated herein.
          2. Advances. Upon written request of Borrower to Lender from time to
time and upon compliance with the terms and conditions of the Loan Agreement,
Holder may, in its sole discretion, advance funds to Borrower under this Note
not to exceed the Maximum Amount in one or more advances at any time and from
time to time from the date hereof through and including November 18, 2006 (the
“Funding Termination Date”). The principal amount of this Note may be borrowed,
repaid and reborrowed from time to time. Holder may request documentation or
information, as Holder shall reasonably require as a condition to each such
advance.
          3. Interest. The outstanding principal balance of this Note shall bear
simple interest at Fifteen percent (15%) per annum (the “Regular Rate”),
computed on the basis that each month contains thirty (30) days and each year
contains three hundred sixty (360) days.
          4. Payments of Interest. The accrued and unpaid interest on the
principal balance of this Note outstanding from time to time, shall be paid in
monthly interest only installments on the fifth (5th) day of the following month
with respect to any month in which any advances are outstanding.
          5. Payment of Principal; Maturity Date. Borrower agrees to pay in full
the entire outstanding principal balance of this Note, accrued and unpaid
interest, and all other unpaid amounts owing under this Note on or before the
Funding Termination Date (the “Maturity Date”).

 



--------------------------------------------------------------------------------



 



          6. Optional Prepayments. The indebtedness evidenced by this Note may
be prepaid in whole or in part at any time without premium or penalty.
          7. Manner of Payment. Payment(s) of principal, interest and other
amounts due under this Note shall be made on the date due in lawful money of the
United States of America at 2025 South Airport Boulevard, Chandler, AZ 85249, or
to such other place of payment as the Holder may designate in writing. All such
payments shall be made without any deduction whatsoever, including, without
limitation, any deduction for set-off, recoupment, counterclaim, or taxes. Any
payments due hereunder which are due on a day which is not a business day shall
be payable on the immediately succeeding business day, together with all accrued
and unpaid interest through the actual date of payment. All payments made
hereunder shall be applied first to the payment of the interest then accrued and
due on the unpaid principal balance of this Note and any other charges or fees
due under this Note or the Loan Agreement and the remainder shall be applied to
the reduction of the unpaid principal.
          8. Security. This Note is secured by a lien on, and security interest
in, all of Borrower’s right, title, and interest in and to the Funded ProLink
Systems (as defined in the Loan Agreement) and all proceeds and accounts arising
therefrom, whether now owned or hereafter acquired, granted pursuant to the Loan
Agreement.
          9. Default. An “Event of Default” or a “Default” under this Note shall
exist (i) if the Borrower fails to make any payment of interest when due;
(ii) if the Borrower fails to repay any advance made by Lender, or the Loan Fee,
with respect to a Funded ProLink System within three (3) business days after
receipt by Borrower of good, collected funds for the System Advance Amount (as
defined in the Loan Agreement) with respect to such Funded ProLink System;
(iii) upon the occurrence of an Event of Default or a Default under the Loan
Agreement; (iv) if the Borrower commences a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or consents to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or makes a general assignment for the benefit of
creditors, or fails generally to pay its debts as they become due, or takes any
limited liability company action to authorize any of the foregoing; or (v) if an
involuntary case or other proceeding is commenced against the Borrower seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding remains undismissed and unstayed for a
period of sixty (60) days; or an order for relief is entered against the
Borrower under the federal bankruptcy laws as now or hereafter in effect.
          10. Remedies Upon Event of Default: If an Event of Default shall have
occurred and be continuing, Holder may, by written notice to the Borrower,
declare all outstanding principal of, accrued and unpaid interest on, and all
other amounts under this Note to be immediately due and payable and upon such
declaration, such amounts shall become immediately due and payable and shall
bear interest at the default interest rate of eighteen percent (18%) from the
due date until paid in full. If an Event of Default specified in clause (iv) or
(v) of Section 9 occurs, all

 



--------------------------------------------------------------------------------



 




outstanding principal of, accrued and unpaid interest on, and all other amounts
under this Note shall become immediately due and payable without any declaration
or other act on the part of Holder. In addition to the acceleration provisions
set forth above, Holder may suspend or terminate its obligation to make further
advances as provided in Section 2, and exercise all remedies provided at law or
in equity or by statute. Each right, power or remedy of the Holder hereof upon
the occurrence of any Event of Default as provided for in this Note or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for in this Note or now or hereafter existing at law or in equity or by
statute, and the exercise or beginning of the exercise by the Holder hereof of
any one or more of such rights, powers or remedies shall not preclude the
simultaneous or later exercise by the Holder of any or all such other rights,
powers or remedies. Upon the occurrence of an Event of Default, the Borrower
shall pay all costs and expenses (including attorneys’ fees) that are incurred
by the Holder in connection with the preservation and enforcement of its rights
under this Note.
          11. Waivers. Borrower hereby waives presentment for payment, demand,
notice, protest, notice of protest and notice of dishonor, and all other notices
of any kind whatsoever to which it may be entitled under applicable law or
otherwise, except for notices to which Borrower is expressly entitled under this
Note.
          12. Loss, Theft, Destruction, or Mutilation of this Note. Upon receipt
of evidence reasonable satisfactory to Borrower of the loss, theft, destruction
or mutilation of this Note, and, in the case any such loss, theft or
destruction, upon receipt of an indemnity reasonably satisfactory to Borrower,
or, in the case of any such mutilation, upon surrender and cancellation of such
mutilated Note, Borrower shall issue and deliver within five (5) days a new
Note, of like tenor, in lieu of the lost, stolen, destroyed or mutilated Note.
          13. Costs of Collection. Borrower agrees to pay to the Holder all
costs and expenses, including the fees and expenses of all attorneys,
accountants and other experts retained by the Holder, which are expended or
incurred by or on behalf of the Holder in connection with (a) the collection and
enforcement of this Note, whether or not any action, suit or other proceeding is
commenced; (b) any actions for declaratory relief in any way related to this
Note or the indebtedness evidenced hereby; (c) the protection or preservation of
any rights or remedies of the Holder under this Note; (d) any actions taken by
the Holder in negotiating any amendment, waiver, consent or release of or under
this Note; (e) any actions taken in reviewing Borrower’s financial affairs if
any Default or Event of Default shall have occurred or the Holder shall have
determined in good faith that a Default or an Event of Default may likely occur;
(f) any refinancing, restructuring (whether in the nature of a “work out” or
otherwise), bankruptcy or insolvency proceeding involving Borrower; (g) any
actions taken to verify, maintain, perfect and protect any lien granted to the
Holder to secure repayment of this Note; or (h) any effort by the Holder to
protect, assemble, complete, collect, sell, liquidate or otherwise dispose of
the Property, including in connection with any case under bankruptcy law. The
Borrower hereby consents to the taking of the foregoing actions by the Holder.
          14. Usury Savings Clause. Borrower agrees to pay an effective rate of
interest which is the rate provided for in this Note plus any additional rate of
interest resulting from any charges of interest or in the nature of interest
paid or to be paid in connection with the advances evidenced by this Note and
the Loan Agreement, including, without limitation the Loan Fee.

 



--------------------------------------------------------------------------------



 




Notwithstanding any provision herein or in any instrument now or hereafter
securing this Note, the total liability for payments of interest and in the
nature of interest shall not exceed the limits imposed by the usury laws of the
State of Arizona. If Holder receives as interest an amount which would exceed
such limits, such amount which would be excessive interest shall be applied to
the reduction of the unpaid principal balance and not to the payment of
interest, and if a surplus remains after full payment of principal and lawful
interest, the surplus shall be remitted to Borrower by Holder, and Borrower
hereby agrees to accept such remittance.
          15. Extension of Time. The Holder may, at its sole option, extend the
time for payment of this Note, postpone the enforcement hereof, or grant any
other indulgence without affecting or diminishing the Holder’s right to full
recourse against Borrower hereunder, which right is expressly reserved.
          16. Outstanding Principal Balance. Borrower hereby authorizes Lender
to endorse on Exhibit “A” attached hereto and incorporated herein by this
reference, appropriate notations evidencing the date and amount of each
principal advance by Lender and principal repayment by Borrower; provided,
however, that failure of Lender to make notation of any such advance or
repayment shall not limit or otherwise affect Borrower’s obligations under this
Note and the recognition by Lender of payments by Borrower of principal and
interest under this Note.
          17. Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
ARIZONA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT REGARD
TO THE CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF) AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.
          18. Captions; Construction and Interpretation. The captions contained
in this Note are for convenience of reference only, do not constitute a part of
this Note and are not to be considered in construing or interpreting this Note.
Neither Borrower nor Lender shall be deemed the drafter of this Note for
purposes of construing the provisions of this Note. All provisions of this Note
shall be construed in accordance with their fair meaning, and not strictly for
or against Borrower or Holder. Whenever used herein, the word “Borrower” shall
be deemed to include its respective successors and assigns.
          19. WAIVER OF JURY TRIAL. BORROWER AND HOLDER (BY ACCEPTANCE THEREOF)
HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING BROUGHT TO RESOLVE ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATING TO THIS NOTE, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION, SUIT OR
OTHER PROCEEDING.
          20. Amendment. This Note may not be amended, modified, or changed, nor
shall any waiver of any provision hereof be effective, except only by an
instrument in writing and signed by Borrower and Lender.

 



--------------------------------------------------------------------------------



 



          21. Time. Time is of the essence of this Note.
          22. Successors and Assigns. This Note shall be binding upon the heirs,
legatees and personal representatives of Borrower and shall inure to the benefit
of the successors, assigns and participants of Lender.
          23. Notices. Any notice, demand, consent, approval, or other
communication required or desired to be given under this Note (“Notices”) shall
be in writing and shall be directed to the parties at the addresses set forth
herein. All Notices provided for or permitted by this Note shall be in writing
and may be delivered by any one of the following methods: (a) by personal
delivery, (b) by United States Postal Service, certified mail, return receipt
requested (c) by prepaid deposit with an overnight express delivery service, or
(d) by facsimile transmission with a confirmed copy of successful transmission,
together with a copy sent by one of the other methods of notice authorized by
this Section. All Notices shall be effective upon receipt, which absent contrary
proof, shall conclusively be presumed to occur not later than one (1) business
day after deposit with an overnight express delivery service, three (3) business
days following posting if transmitted by mail, or the date of transmission if
sent by facsimile transmission. Each party shall have the right to designate a
different address by the giving of notice in conformity with this Section. All
notices shall be sent to:

         
 
  Holder:   FOC Financial Limited Partnership
 
      2025 South Airport Boulevard
 
      Chandler, AZ 85249
 
      Attn: Steven Fisher
 
                Facsimile: 480.782.9152

         
 
  Borrower:   ProLink Solutions, LLC.
 
      410 S. Benson Lane
 
      Chandler, AZ 85224
 
      Attn: Lawrence Bain

          IN WITNESS WHEREOF, Borrower has caused this Note to be executed and
delivered by its authorized representatives as of the date first above written.
BORROWER:
ProLink Solutions, llc, A Delaware limited liability company

                  By:   /s/ Steven D. Fisher         Name:   Steven D. Fisher   
    Title:   General Partner     

 